Case: 4:16-cv-01357-NCC Doc. #: 215 Filed: 07/14/21 Page: 1 of 3 PageID #: 2674




                    UNITED STATES DISTRICT COURT
                    EASTERN DISTRICT OF MISSOURI
                          EASTERN DIVISION

JESSICA HICKLIN,                       )
                                       )
      Plaintiff,                       )
                                       )
v.                                     )   Case No. 4:16-cv-01357-NCC
                                       )
ANNE PRECYTHE, et. al.,                )
                                       )
      Defendants.                      )

                        MOTION TO TERMINATE
                         PROSPECTIVE RELIEF

      Defendants Anne Precythe, Joan Reinkemeyer, Latoya Duckworth, Scott

O’Kelly, Ian Wallace, Deloise Williams, Cindy Griffith, and Stan Payne

(“MDOC Defendants”), respectfully move this Court to terminate the

prospective relief granted in the Court’s Memorandum and Order and

Permanent Injunction (“Permanent Injunction”) (Doc. 176), pursuant to 18

U.S.C. § 3626(b)(2). MDOC Defendants incorporate herein their Suggestions

in Support of this Motion, which are filed separately.

      MDOC Defendants respectfully request oral argument on this Motion to

Terminate Prospective Relief.
Case: 4:16-cv-01357-NCC Doc. #: 215 Filed: 07/14/21 Page: 2 of 3 PageID #: 2675




                                    Respectfully submitted,

                                    ERIC S. SCHMITT
                                    Attorney General

                                     /s/ Jeremiah J. Morgan
                                    Jeremiah J. Morgan, Mo. Bar #50387
                                    Deputy Attorney General - Civil
                                    P.O. Box 899
                                    Jefferson City, MO 65102-0899
                                    Telephone No.: (573) 751-1800
                                    Facsimile No: (573) 751-0774
                                    E-mail: Jeremiah.Morgan@ago.mo.gov

                                    Robert J. Schaeffer, Mo. Bar #69324
                                    Assistant Attorney General
                                    149 Park Central Square
                                    Suite 1017
                                    Springfield, MO 65806
                                    Telephone No.: (417) 895-6567
                                    Facsimile No: (417) 895-6382
                                    E-mail: Robert.Schaeffer@ago.mo.gov

                                    Attorneys for Defendants




                                      2
Case: 4:16-cv-01357-NCC Doc. #: 215 Filed: 07/14/21 Page: 3 of 3 PageID #: 2676




                       CERTIFICATE OF SERVICE

     I certify that on this 14th day of July, 2021, the foregoing was filed and

served through the Court’s CM/ECF system upon all counsel of record.


                                     /s/ Jeremiah J. Morgan
                                    Jeremiah J. Morgan




                                      3
